Citation Nr: 1021847	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-01 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation greater than 50 percent 
disabling for service-connected posttraumatic stress disorder 
(PTSD), prior to January 31, 2007.

2.  Entitlement to an evaluation greater than 50 percent 
disabling for service-connected PTSD from March 1, 2007 to 
May 1, 2008.

3.  Entitlement to an evaluation greater than 50 percent 
disabling for service-connected PTSD from May 2, 2008 to the 
present.  

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the above-referenced claim.  

In accordance with a recent opinion of the Court of Appeals 
for Veterans Claims (Court), TDIU has been included as an 
issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009). Moreover, the issue of entitlement to a total 
disability rating for PSTD from December 16, 2008, to 
February 6, 2009, was raised by the Veteran by way of a 
February 2009 claim.  This issue is part and parcel of the 
claim for an increased disability rating for PTSD, from May 
4, 2008 to the present, and is addressed in the remand 
portion below.  

The issues of an increased evaluation for PTSD, from May 2, 
2008, to the present (including that of a temporary total 
rating from December 16, 2008, to February 6, 2009), and 
entitlement to TDIU benefits being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to January 31, 2007, the Veteran's service-
connected PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  sleep 
disturbances, disturbances of mood and motivation, 
depression, anxiety, social isolation and withdrawal, 
increased anger, a flat affect, reports of difficulty with 
concentration and memory, flash backs, intrusive thoughts, 
and difficulty establishing and maintaining effective work 
and social relationships.

2.  From March 1, 2007, to May 1, 2008, the Veteran's 
service-connected PTSD has been manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  sleep 
disturbances, disturbances of mood and motivation, 
depression, anxiety, social isolation and withdrawal, 
increased anger, a flat affect, reports of difficulty with 
concentration and memory, flash backs, intrusive thoughts, 
and difficulty establishing and maintaining effective work 
and social relationships.


CONCLUSIONS OF LAW

1.  For the period of time prior to January 31, 2007, the 
criteria for a disability rating greater than 50 percent 
disabling for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
4.1- 4.3, 4.7, 4.41, 4.130, Diagnostic Codes 9411, 9440 
(2009).

2.  From March 1, 2007, to May 1, 2008, the criteria for a 
disability rating greater than 50 percent disabling for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1- 4.3, 
4.7, 4.41, 4.130, Diagnostic Codes 9411, 9440 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA. 
 Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

By letter dated in May 2006, the Veteran was notified of the 
information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess in the May 
2006 letter, wherein VA informed the Veteran as to the type 
of evidence necessary to establish a disability rating or 
effective date.  Adequate notice has been provided to the 
Veteran prior to the transfer and certification of his case 
to the Board, and thus, compliance with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  
Nevertheless, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect of 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information 
in a letter dated in May 2006 and the November 2007 Statement 
of the Case (SOC).  Specifically, VA informed the Veteran of 
the necessity of providing, on his own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the respective disability and the effect that the 
worsening has on his employment and daily life.  The Veteran 
was informed that should an increase in disability be found, 
a disability rating would be determined by applying the 
relevant diagnostic codes; and examples of pertinent medical 
and lay evidence that he could submit relevant to 
establishing entitlement to increased compensation.  The 
Veteran was also provided notice of the applicable relevant 
diagnostic code provisions.  His claims were then 
readjudicated by way of the September 2009 Supplemental 
Statement of the Case (SSOC).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided an appropriate VA medical examination.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Merits

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

The Veteran has asserted that his service-connected PTSD is 
more severe than what is reflected by the previously assigned 
disability rating.  By way of history, the Veteran filed his 
claim for an increased evaluation in March 2006.  His 
service-connected PTSD has been rated as 50 percent 
disabling.    

The Board notes that the Veteran also received a temporary 
100 percent disability rating for his service-connected PTSD 
from January 31, 2007, to February 28, 2007, for inpatient 
treatment for over 21 days.  Thus, the present claim for an 
increased disability rating will not encompass the period 
during which the Veteran received a temporary total 
disability rating.

In the present case, the Veteran's service-connected PTSD is 
currently evaluated pursuant to the criteria set forth in 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 50 
percent disability rating is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.


A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. § 
4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).   

A GAF score of 41-50 indicates serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  

A score of 51-60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peer or 
coworkers).  

A score of 61 to 70 indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The record reflects that the Veteran underwent a VA PTSD 
examination in May 2006.  The Veteran was noted to be 
unemployed and he stated that he had not worked since 2002.  
He reported his psychiatric symptoms as difficulty sleeping 
due to nightmares, recurrent thoughts, depressed mood, social 
isolation and withdrawl, a dim outlook on his future, and 
feelings of guilt.  The examination report shows that he was 
cooperative during the examination.  During the examination, 
he exhibited an appropriate and unconstricted affect.  His 
mood appeared to be within normal limits.  The Veteran was 
noted to be alert, oriented, relevant, and coherent.  There 
were no evidence signs of psychosis and he did not exhibit 
any suicidal or homicidal thinking.  There were no 
impairments of his thought processes.  The VA examiner found 
the Veteran to be competent and able to handle his affairs.  
The estimated impact of his psychiatric symptoms on his 
social and occupational function was determined to be 
moderate to severe in degree.    A GAF code of 48 was 
assigned.  

In support of his claim, the Veteran submitted a May 2006 
letter from his girlfriend, M.R.  She essentially stated that 
the Veteran had difficulty sleeping and was easy to anger; 
she stated she and others were fearful of his temper.  M.R. 
stated that the Veteran forgets what he needs to do unless 
reminded and that he did not seem to care about his future.

Associated with the claims file are the Veteran's VA 
outpatient treatment records showing treatment for PTSD.  A 
May 2006 VA treatment record illustrates the Veteran's report 
of exacerbations of his PTSD symptoms.  The Veteran was 
described as alert and well oriented, with a flat affect.  
His thought processes were relevant and coherent; judgment 
and insight were intact; mood was stable; and speech was 
fluent.  The Veteran was noted to be appropriately dressed 
and groomed.  There were no suicidal ideations or 
hallucinations reported.  His GAF score was reported as 50.  
A June 2006 VA treatment record shows that the Veteran was 
euthymic and cooperative.  There were no disturbances in his 
thought processes, judgment, or insight.  No suicidal 
ideations or hallucinations were found and the GAF score was 
50.  A June 2006 VA psychosocial history report includes the 
Veteran's report of difficulty getting along with his family 
members and girlfriend.  He reported experiencing serious 
depression, serious anxiety or tension, trouble 
understanding, trouble concentrating or remembering, trouble 
controlling violent behavior.  In a July 2006 VA treatment 
record, the Veteran was described has having a mild flat 
affect, with relevant and coherent thought processes,  and 
intact judgment and insight.  The VA treatment records show 
that he had a GAF score of 60 in August 2006 and a GAF score 
of 70 in October 2006.  A GAF score of 55 was reported in a 
November 2006.  A December 2006 VA treatment includes the 
Veteran's report of experiencing increased anger, flash 
backs, intrusive thoughts and impaired sleeping.  

In his January 2008 VA Form 9, the Veteran reported symptoms 
that he associated with his PTSD.  He stated that he had 
difficulty controlling his temper and that his girlfriend was 
fearful of his temper.  The Veteran stated that his 
difficulty getting along with others was the main reason he 
was unable to work.  He stated that he was easy to anger and 
was easily excitable.  

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating for PTSD greater 
than 50 percent prior to January 31, 2007, or from March 31, 
2007 to May 1, 2008.  In this regard, the evidence during the 
respective time periods shows that the Veteran's PTSD has 
primarily been manifested by evidence of occupational and 
social impairments with reduced reliability and productivity 
due to such symptoms as sleep disturbances, disturbances of 
mood and motivation, anxiety, depression, increased anger, a 
flat affect, reports of difficulty with concentration and 
memory, flash backs, intrusive thoughts, social isolation and 
withdrawal, and difficulty establishing and maintaining 
effective work and social relationships.  His GAF score for 
this time period has ranged from 48 to 70, which is overall 
indicative of moderate to major impairments in social and 
occupational functioning.  While the evidence includes 
reports of the Veteran's increased anger towards others, the 

competent evidence for these time periods do not include 
reports of any other symptoms that would warrant a higher 
disability rating under Diagnostic Code 9411.  Indeed, the 
May 2006 VA PTSD examination report and the VA outpatient 
treatment records show that the Veteran did not demonstrate 
any evidence of psychosis or disturbances in his orientation, 
judgment, or thinking.  The medical evidence of record shows 
that he denied having any suicidal ideations or 
hallucinations during these time periods.  While his PTSD 
symptomatology no doubtedly significantly impacts his daily 
life, the evidence of record does not demonstrate an 
inability to function independently, appropriately, and 
effectively, or an inability to establish and maintain 
relationships to warrant the next higher disability rating.  
Accordingly, the Board finds that the Veteran's PTSD is 
appropriately rated as 50 percent disabling.  

In this regard, the Board finds the May 2006 VA examiner's 
opinion to be probative.  The examiner concluded that the 
Veteran's PTSD symptoms had a moderate to severe impairment 
on the Veteran's occupation and social functioning.  
Following a clinical evaluation, the examiner found the 
Veteran to competent and able to manage his affairs.  The 
examiner's opinion is considered probative as it is 
definitive and based on a clinical evaluation of the Veteran.  
Accordingly, the opinion is found to carry significant 
probative weight.  Among the factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  

Essentially, the competent medical evidence of record does 
not establish occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfered 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficultly in adapting to stressful circumstances 
(including work or a worklike setting); inability 

to establish and maintain effective relationships.  As such, 
the schedular criteria for a 70 percent disability rating 
have not been met.  See Diagnostic Code 9411.  

The Board has considered the Veteran and M.R.'s statements as 
to the nature and severity of his PTSD symptomatology.  The 
Veteran and M.R. are certainly competent to report that his 
symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, in evaluating a claim for an increased 
schedular rating, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in 
part involves the examination of clinical data gathered by 
competent medical professionals.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  To the extent that the Veteran argues 
or suggests that the clinical data supports an increased 
evaluation or that the rating criteria should not be 
employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding 
that a witness must be competent in order for his statements 
or testimony to be probative as to the facts under 
consideration).   

With regards to whether the evidence indicates that the 
Veteran's service-connected PTSD warrants referral for an 
extraschedular consideration under 38 C.F.R. § 3.321, the 
Board notes that this issue is part and parcel with the claim 
for a total disability rating based on individual 
employability (TDIU) being remanded to the RO for further 
development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, this issue will be addressed during the subsequent 
adjudication by the RO.  

In conclusion, the Board finds that the criteria for a 
disability rating in excess of 50 percent prior to January 
31, 2007, and from March 1, 2007, to May 1, 2008, for PTSD 
have not been met.  Where, as here, the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




							[Continued on Next Page]
ORDER

Entitlement to an evaluation in excess of 50 percent 
disabling prior to January 31, 2007, is denied.

Entitlement to an evaluation in excess of 50 percent 
disabling from March 1, 2007, to May 1, 2008, is denied.


REMAND

Unfortunately, a remand is required with respect to the claim 
for an increased evaluation for PTSD from May 2, 2008, to the 
present and the claim for TDIU benefits.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).

PTSD - May 2, 2008 to Present

In support of his claim for an increased disability for his 
service-connected PTSD, the Veteran submitted private medical 
records in May 2008 that indicate an increase in his PTSD 
symptomatology.  Specifically, the Veteran submitted hospital 
discharge records, dated in May 2008 and July 2008, which 
show that he was treated following suicide attempts.  Thus, 
the medical evidence suggests that as of May 2, 2008 his PTSD 
symptoms may have gotten worse.  Specifically, the Veteran 
was admitted to a hospital due, at least in part, to a 
suicide attempt.

Based on the foregoing, the Board finds that additional 
development is needed in this case.  Given the medical 
evidence indicating an increase in the Veteran's 
symptomatology in May 2008, the Board finds that an 
additional VA examination is necessary to assess the current 
severity of the Veteran's disability.  Thus, the Board finds 
it necessary to secure another examination to ascertain the 
current nature and severity of the Veteran's PTSD.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R § 3.159 (VA's duty to 
assist the veteran includes obtaining a thorough and 
contemporaneous evaluation where necessary to reach a 
decision on the claim.); Schafrath v. Derwinski, 1 Vet. App. 
585, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).

As noted above, the Veteran has raised a claim for 
entitlement to a temporary total disability rating based on 
hospitalization from December 16, 2008, to February 6, 2009.  
This claim is considered part of parcel of the claim for an 
increased disability rating for PTSD and should be addressed 
by the RO.

TDIU

Here, the Veteran claims that he is unable to work due to his 
service-connected PTSD.  The claims file reflects that he 
previously filed a claim for TDIU benefits in December 2008.  
His claim was denied by way of an October 2009 rating 
decision.  Subsequently, in November 2009, the Veteran's 
accredited representative submitted a VA Form 646 as to the 
issue of entitlement to TDIU benefits.  

The Board notes that a request for a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU), whether expressly raised by a 
veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain 
an appropriate rating for a disability as part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  Hence, the Veteran's claim for an increased 
rating for his PTSD from May 4, 2008, to the present includes 
consideration of whether a TDIU is warranted under the 
provisions of 38 C.F.R. § 4.16.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  As 
discussed above, the Veteran submitted medical evidence in 
May 2008 which may indicate that his PTSD symptoms have 
increased in severity.  Therefore, the RO/AMC may decide to 
pursue further development of the Veteran's employment 
history, or to obtain additional medical evidence or medical 
opinion, as is deemed necessary to develop the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA psychiatric 
examination in order to assess the 
severity of his service-connected PTSD.  
The entire claims file and a copy of this 
Remand must be made available to the 
examiner for review in conjunction with 
conducting the examination of the Veteran.  
All necessary and indicated special 
studies or tests, to include psychological 
testing, shall be accomplished.  The 
report of examination shall include a 
detailed account of all manifestations of 
psychiatric pathology found to be present.  
The examiner shall state whether the 
Veteran's service-connected PTSD prevents 
him from securing or following 
substantially gainful employment.  The 
examiner shall also describe how the 
symptoms of his service-connected PTSD 
affect his social and industrial capacity.  
A complete rationale for all opinions 
expressed should be provided in a legible 
report.

2.  The RO/AMC shall consider whether the 
Veteran is entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16 on the 
basis of the Veteran's service-connected 
disability.  In so doing, the RO/AMC may 
decide to pursue further development of 
the Veteran's employment history, or to 
obtain additional medical evidence or 
medical opinion, as is deemed necessary. 

3.  The RO/AMC should then readjudicate 
the Veteran's claims for an increased 
evaluation for PTSD, to include the claim 
for a temporary total disability rating 
from December 16, 2008, to February 6, 
2009, and the claim for TDIU benefits.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded an appropriate period of time 
within which to respond thereto.  
Thereafter, the case should be returned to 
the Board following the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


